Exhibit 10.1

 

RADIUS HEALTH, INC.

 

2011 EQUITY INCENTIVE PLAN

 

(AS AMENDED AND RESTATED)

 

1.                                      Purpose

 

This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business through the
grant of Awards of or pertaining to shares of the Company’s Stock.  The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code, but not all Awards are required to be Incentive Options.

 

2.                                      Definitions

 

As used in the Plan, the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:

 

2.1.                            Accelerate, Accelerated, and Acceleration,
means: (a) when used with respect to an Option or Stock Appreciation Right, that
as of the time of reference the Option or Stock Appreciation Right will become
exercisable with respect to some or all of the shares of Stock for which it was
not then otherwise exercisable by its terms; (b) when used with respect to
Restricted Stock or Restricted Stock Units, that the Risk of Forfeiture
otherwise applicable to the Stock or Units shall expire with respect to some or
all of the shares of Restricted Stock or Units then still otherwise subject to
the Risk of Forfeiture; and (c) when used with respect to Performance Units,
that the applicable Performance Goals or other business objectives shall be
deemed to have been met as to some or all of the Units.

 

2.2.                            Affiliate means any corporation, partnership,
limited liability company, business trust, or other entity controlling,
controlled by or under common control with the Company.

 

2.3.                            Award means any grant or sale pursuant to the
Plan of Options, Stock Appreciation Rights, Performance Units, Performance
Awards, Restricted Stock, Restricted Stock Units, or Stock Grants.

 

2.4.                            Award Agreement means an agreement between the
Company and the recipient of an Award, or other notice of grant of an Award,
setting forth the terms and conditions of the Award.

 

2.5.                            Board means the Company’s Board of Directors.

 

2.6.                            Change of Control means the occurrence of any of
the following after the date of the approval of the Plan by the Board:

 

(a)                                 a Transaction (as defined in Section 8.4 but
excluding clause (4) of such definition for any Awards granted under the Plan
from and after May 24, 2016), unless securities possessing more than 50% of the
total combined voting power of the survivor’s or acquiror’s outstanding
securities (or the securities of any parent thereof) are held by a person or
persons who held securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities immediately prior to that
transaction, or

 

--------------------------------------------------------------------------------


 

(b)                                 any person or group of persons (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
and in effect from time to time) directly or indirectly acquires, including but
not limited to by means of a merger or consolidation, beneficial ownership
(determined pursuant to Securities and Exchange Commission Rule 13d-3
promulgated under the said Exchange Act) of securities possessing more than
(a) with respect to Awards granted under the Plan from and after May 24, 2016,
30% of the total combined voting power of the Company’s outstanding securities,
or (b) with respect to Awards granted under the Plan before May 24, 2016, 20% of
the total combined voting power of the Company’s outstanding securities, in each
case, unless pursuant to a tender or exchange offer made directly to the
Company’s stockholders that the Board recommends such stockholders accept, other
than (i) the Company or an Affiliate, (ii) an employee benefit plan of the
Company or any of its Affiliates, (iii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, or (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or

 

(c)                                  over a period of thirty-six (36)
consecutive months or less there is a change in the composition of the Board
such that a majority of the Board members (rounded up to the next whole number,
if a fraction) ceases, by reason of one or more proxy contests for the election
of Board members, to be composed of individuals who either (i) have been Board
members continuously since the beginning of that period, or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in the preceding clause (i) who
were still in office at the time that election or nomination was approved by the
Board.

 

In addition and notwithstanding the foregoing, if a Change of Control
constitutes a payment event with respect to any Award which provides for the
deferral of compensation and is subject to Section 409A of the Code, the
transaction or event described in subsection (a), (b) or (c) with respect to
such Award must also constitute a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5) to the extent required by Section 409A.

 

2.7.                            Code means the Internal Revenue Code of 1986, as
amended from time to time, or any successor statute thereto, and any regulations
issued from time to time thereunder.

 

2.8.                            Committee means the Compensation Committee of
the Board, which in general is responsible for the administration of the Plan,
as provided in Section 5 of this Plan.  For any period during which no such
committee is in existence “Committee” shall mean the Board and all authority and
responsibility assigned to the Committee under the Plan shall be exercised, if
at all, by the Board.

 

2.9.                            Company means Radius Health, Inc., a corporation
organized under the laws of the State of Delaware.

 

2.10.                     Effective Date means November 7, 2011.

 

2.11.                     Grant Date means the date as of which an Option is
granted, as determined under Section 7.1(a).

 

2.12.                     Incentive Option means an Option which by its terms is
to be treated as an “incentive stock option” within the meaning of Section 422
of the Code.

 

2

--------------------------------------------------------------------------------


 

2.13.                     Market Value means the value of a share of Stock on a
particular date determined by such methods or procedures as may be established
by the Committee.  Unless otherwise determined by the Committee, the Market
Value of Stock as of any date is the closing price for the Stock as reported on
the NASDAQ Global Market (or on any other national securities exchange on which
the Stock is then listed) for that date or, if no closing price is reported for
that date, the closing price on the next preceding date for which a closing
price was reported.

 

2.14.                     Nonstatutory Option means any Option that is not an
Incentive Option.

 

2.15.                     Option means an option to purchase shares of Stock.

 

2.16.                     Optionee means an eligible individual to whom an
Option shall have been granted under the Plan.

 

2.17.                     Participant means any holder of an outstanding Award
under the Plan.

 

2.18.                     Performance Criteria and Performance Goals have the
meanings given such terms in Section 7.7(f).

 

2.19.                     Performance Period means the one or more periods of
time, which may be of varying and overlapping durations, selected by the
Committee, over which the attainment of one or more Performance Goals or other
business objectives will be measured for purposes of determining a Participant’s
right to, and the payment of, a Performance Unit.

 

2.20.                     Performance Award means a cash bonus award, stock
bonus award, performance award or incentive award that is paid in cash, Stock or
a combination of both, awarded under Section 7.6.

 

2.21.                     Performance Unit means a right granted to a
Participant under Section 7.5, to receive cash, Stock or other Awards, the
payment of which is contingent on achieving Performance Goals or other business
objectives established by the Committee.

 

2.22.                     Plan means this 2011 Equity Incentive Plan of the
Company, as amended from time to time, and including any attachments or addenda
hereto.

 

2.23.                     Prior Plan means Company’s 2003 Long Term Incentive
Plan, as amended from time to time.

 

2.24.                     Public Trading Date means the first date upon which
Stock is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.

 

2.25.                     Qualified Performance-Based Awards means Awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.

 

2.26.                     Restricted Stock means a grant or sale of shares of
Stock to a Participant subject to a Risk of Forfeiture.

 

2.27.                     Restricted Stock Units means rights to receive shares
of Stock at the close of a Restriction Period, subject to a Risk of Forfeiture.

 

3

--------------------------------------------------------------------------------


 

2.28.                     Restriction Period means the period of time,
established by the Committee in connection with an Award of Restricted Stock or
Restricted Stock Units, during which the shares of Restricted Stock or
Restricted Stock Units are subject to a Risk of Forfeiture described in the
applicable Award Agreement.

 

2.29.                     Risk of Forfeiture means a limitation on the right of
the Participant to retain Restricted Stock or Restricted Stock Units, including
a right of the Company to reacquire shares of Restricted Stock at less than its
then Market Value, arising because of the occurrence or non-occurrence of
specified events or conditions.

 

2.30.                     Stock means common stock, par value $0.0001 per share,
of the Company, and such other securities as may be substituted for Stock
pursuant to Section 8.

 

2.31.                     Stock Appreciation Right means a right to receive any
excess in the Market Value of shares of Stock (except as otherwise provided in
Section 7.2(c)) over a specified exercise price.

 

2.32.                     Stock Grant means the grant of shares of Stock not
subject to restrictions or other forfeiture conditions.

 

2.33.                     Stockholders’ Agreement means any agreement by and
among the holders of at least a majority of the outstanding voting securities of
the Company and setting forth, among other provisions, restrictions upon the
transfer of shares of Stock or on the exercise of rights appurtenant thereto
(including but not limited to voting rights).

 

2.34.                     Ten Percent Owner means a person who owns, or is
deemed within the meaning of Section 422(b)(6) of the Code to own, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company (or any parent or subsidiary corporations of the Company,
as defined in Sections 424(e) and (f), respectively, of the Code).  Whether a
person is a Ten Percent Owner shall be determined with respect to an Option
based on the facts existing immediately prior to the Grant Date of the Option.

 

3.                                      Term of the Plan

 

Unless the Plan shall have been earlier terminated by the Board, Awards
(including Incentive Stock Options) may be granted under this Plan at any time
prior to April 4, 2026.  Awards granted pursuant to the Plan shall not expire
solely by reason of the termination of the Plan.  Any Awards granted prior to
stockholder approval of the Plan are hereby expressly conditioned upon such
approval.

 

4.                                      Stock Subject to the Plan

 

At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan exceed the sum of (a) 8,975,446 shares
of Stock, and (b) any shares of Stock which as of the Effective Date are
available for issuance under the Prior Plan, or are subject to awards under the
Prior Plan which are forfeited or lapse unexercised and which following the
Effective Date are not issued under the Prior Plan; subject, however, to the
provisions of Section 8 of the Plan.  The maximum number of shares of Stock that
may be issued pursuant to or subject to outstanding Awards, including Incentive
Options, is 9,554,385 (subject to the provisions of Section 8 of the Plan). For
purposes of applying the limitations set forth in

 

4

--------------------------------------------------------------------------------


 

this Section 4, settlement of any Award shall not count against such limitations
except to the extent settled in the form of Stock and, without limiting the
generality of the foregoing, if any Option or Stock-settled Stock Appreciation
Right expires, terminates, or is cancelled for any reason without having been
exercised in full, or if any other Award is forfeited by the recipient or
repurchased at less than its Market Value as a means of effecting a forfeiture,
the shares of Stock not purchased by the Optionee or which are forfeited by the
recipient or repurchased shall again be available for Awards to be granted under
the Plan.  For the avoidance of doubt, the following shares of Stock shall not
be added to the shares available for issuance under the Plan and shall not be
available for future grants of Awards: (i) shares tendered by a Participant or
withheld by the Company in payment of the exercise price of an Option;
(ii) shares tendered by a Participant or withheld by the Company to satisfy any
tax withholding obligation with respect to an Award; (iii) shares subject to a
Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof; and (iv) shares
purchased on the open market with the cash proceeds from the exercise of
Options.  Shares of Stock issued pursuant to the Plan may be either authorized
but unissued shares or shares held by the Company in its treasury or shares
purchased on the open market.

 

5.                                      Administration

 

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder.  The Committee may, to
the extent permitted under applicable laws, rules and regulations (including the
requirements of any stock exchange upon which the Stock is then listed), from
time to time delegate to a committee of one or more members of the Board or one
or more officers of the Company the authority to grant or amend Awards or to
take other administrative actions pursuant to the Plan; provided, however, that
unless otherwise determined by the Committee, in no event shall an officer of
the Company be delegated the authority to grant Awards to or amend Awards held
by (a) individuals who are subject to Section 16 of the Securities Exchange Act
of 1934, as amended, or (b) officers or directors of the Company to whom
authority to grant or amend Awards has been delegated hereunder.  Subject to the
provisions of the Plan, the Committee shall have complete authority, in its
discretion, to make or to select the manner of making all determinations with
respect to each Award to be granted by the Company under the Plan including the
employee, consultant or director to receive the Award and the form of Award.  In
making such determinations, the Committee may take into account the nature of
the services rendered by the respective employees, consultants, and directors,
their present and potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant.  Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, to determine the terms and provisions of
the respective Award Agreements (which need not be identical), and to make all
other determinations necessary or advisable for the administration of the Plan. 
The Committee’s determinations made in good faith on matters referred to in the
Plan shall be final, binding and conclusive on all persons having or claiming
any interest under the Plan or an Award made pursuant hereto.

 

5

--------------------------------------------------------------------------------


 

6.                                      Authorization of Grants

 

6.1.                            Eligibility.  The Committee may grant from time
to time and at any time prior to the termination of the Plan one or more Awards,
either alone or in combination with any other Awards, to any employee of or
consultant to one or more of the Company and its Affiliates or to any
non-employee member of the Board or of any board of directors (or similar
governing authority) of any Affiliate. However, only employees of the Company,
and of any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code, shall be eligible for the
grant of an Incentive Option.

 

6.2.                            Non-Employee Director Awards.  The Committee may
grant Awards to non-employee members of the Board, subject to the limitations of
the Plan, pursuant to a written non-discretionary formula established by the
Committee, or any successor committee thereto carrying out its responsibilities
on the date of grant of any such Award (the “Non-Employee Director Equity
Compensation Policy”).  The Non-Employee Director Equity Compensation Policy
shall set forth the type of Award(s) to be granted to non-employee members of
the Board, the number of shares of Stock to be subject to such Awards, the
conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Committee (or
such other successor committee as described above) shall determine in its
discretion, provided that in no event shall the number of shares of Stock
covered by Awards granted in any one calendar year to any one non-employee
member of the Board for services as a non-employee member of the Board exceed
75,000 shares of Stock, subject to (a) adjustment pursuant to Section 8 of the
Plan and (b) exception in extraordinary circumstances, as determined by the
Committee and provided, in the case of this clause (b),that a non-employee
member of the Board receiving excess shares of Stock may not participate in the
decision to award such excess shares or in any contemporaneous compensation
decisions involving non-employee members of the Board.

 

6.3.                            General Terms of Awards.  Each grant of an Award
shall be subject to all applicable terms and conditions of the Plan (including
but not limited to any specific terms and conditions applicable to that type of
Award set out in the following Section), and such other terms and conditions,
not inconsistent with the terms of the Plan, as the Committee may prescribe.  No
prospective Participant shall have any rights with respect to an Award, unless
and until such Participant shall have complied with the applicable terms and
conditions of such Award (including if applicable delivering a fully executed
copy of any agreement evidencing an Award to the Company).

 

6.4.                            Effect of Termination of Employment, Etc. Unless
the Committee shall provide otherwise with respect to any Award, if the
Participant’s employment or other association with the Company and its
Affiliates ends for any reason, including because of an Affiliate ceasing to be
an Affiliate, (a) any outstanding Option or Stock Appreciation Right of the
Participant shall cease to be exercisable in any respect not later than three
months following that event and, for the period it remains exercisable following
that event, shall be exercisable only to the extent exercisable at the date of
that event, and (b) any other outstanding Award of the Participant shall be
forfeited or otherwise subject to return to or repurchase by the Company on the
terms specified in the applicable Award Agreement.  Cessation of the performance
of services in one capacity, for example, as an employee, shall not result in
termination of an Award while the Participant continues to perform services in
another capacity, for example as a director. Military or sick leave or other
bona fide leave shall not be deemed a termination of employment or other
association, provided that it does not exceed the longer of three months or the
period during which the absent

 

6

--------------------------------------------------------------------------------


 

Participant’s reemployment rights, if any, are guaranteed by statute or by
contract. To the extent consistent with applicable law, the Committee may
provide that Awards continue to vest for some or all of the period of any such
leave, or that their vesting shall be tolled during any such leave and only
recommence upon the Participant’s return from leave, if ever.

 

6.5.                            Non-Transferability of Awards.  Except as
otherwise provided in this Section 6.5, Awards shall not be transferable, and no
Award or interest therein may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.  All of a Participant’s rights in any Award may be
exercised during the life of the Participant only by the Participant or the
Participant’s legal representative.  However, the Committee may, at or after the
grant of an Award of a Nonstatutory Option, or shares of Restricted Stock,
provide that such Award may be transferred by the recipient to a family member;
provided, however, that any such transfer is without payment of any
consideration whatsoever and that no transfer shall be valid unless first
approved by the Committee, acting in its sole discretion.  For this purpose,
“family member” means any child, stepchild, grandchild, parent, grandparent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the employee’s household
(other than a tenant or employee), a trust in which the foregoing persons have
more than fifty (50) percent of the beneficial interests, a foundation in which
the foregoing persons (or the Participant) control the management of assets, and
any other entity in which these persons (or the Participant) own more than fifty
(50) percent of the voting interests.

 

6.6.                            Additional Limits.  In no event shall the number
of shares of Stock covered by Options or other Awards granted to any one person
in any one calendar year exceed 548,245 shares of Stock (subject to adjustment
pursuant to Section 8 of the Plan, except that any such adjustment shall not
apply for the purpose of Awards to covered employees within the meaning of
Section 162(m) of the Code intended to be or otherwise qualifying as Qualified
Performance-Based Awards), and the maximum aggregate amount of cash that may be
paid in cash during any calendar year with respect to one or more Awards payable
in cash shall be $2,000,000; provided, however, that the foregoing limitations
shall not apply prior to the Public Trading Date and, following the Public
Trading Date, the foregoing limitations shall not apply until the earliest of:
(a) the first material modification of the Plan (including any increase in the
number of shares reserved for issuance under the Plan under Section 4); (b) the
issuance of all of the shares of Stock reserved for issuance under the Plan;
(c) the expiration of the Plan; (d) the first meeting of stockholders at which
members of the Board are to be elected that occurs after the close of the third
calendar year following the calendar year in which the Public Trading Date
occurred; or (e) such other date required by Section 162(m) of the Code and the
rules and regulations promulgated thereunder. To the extent required by
Section 162(m) of the Code, shares of Stock subject to Awards which are canceled
shall continue to be counted against the limits set forth herein.

 

7.                                      Specific Terms of Awards

 

7.1.                            Options.

 

(a)                                 Date of Grant.  The granting of an Option
shall take place at the time specified in the Award Agreement.  Only if
expressly so provided in the applicable Award Agreement shall the Grant Date be
the date on which the Award Agreement shall have been duly executed and
delivered by the Company and the Optionee.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Exercise Price.  The price at which shares
of Stock may be acquired under each Incentive Option shall be not less than 100%
of the Market Value of Stock on the Grant Date, or not less than 110% of the
Market Value of Stock on the Grant Date if the Optionee is a Ten Percent Owner. 
The price at which shares of Stock may be acquired under each Nonstatutory
Option shall not be so limited solely by reason of this Section.

 

(c)                                  Option Period.  No Incentive Option may be
exercised on or after the tenth anniversary of the Grant Date, or on or after
the fifth anniversary of the Grant Date if the Optionee is a Ten Percent Owner. 
The Option period under each Nonstatutory Option shall not be so limited solely
by reason of this Section.

 

(d)                                 Exercisability.  An Option may be
immediately exercisable or become exercisable in such installments, cumulative
or non-cumulative, as the Committee may determine.  In the case of an Option not
otherwise immediately exercisable in full, the Committee may Accelerate such
Option in whole or in part at any time; provided, however, that in the case of
an Incentive Option, any such Acceleration of the Option would not cause the
Option to fail to comply with the provisions of Section 422 of the Code or the
Optionee consents to the Acceleration.

 

(e)                                  Method of Exercise.  An Option may be
exercised by the Optionee giving written notice, in the manner provided in
Section 17, specifying the number of shares of Stock with respect to which the
Option is then being exercised.  The notice shall be accompanied by payment in
the form of cash or check payable to the order of the Company in an amount equal
to the exercise price of the shares of Stock to be purchased or, subject in each
instance to the Committee’s approval, acting in its sole discretion, and to such
conditions, if any, as the Committee may deem necessary to avoid adverse
accounting effects to the Company,

 

(i) by delivery to the Company of shares of Stock having a Market Value equal to
the exercise price of the shares to be purchased, or

 

(ii) by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option, or

 

(iii) such other legal consideration deemed acceptable by the Committee.

 

If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company), such that the broker has been directed to pay a sufficient portion of
the net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale.  Receipt by the Company of such notice and
payment in any authorized or combination of authorized means shall constitute
the exercise of the Option.  Within thirty (30) days thereafter but subject to
the remaining provisions of the Plan, the Company shall deliver or cause to be
delivered to the Optionee or his agent a certificate or certificates for, or
shall record using the

 

8

--------------------------------------------------------------------------------


 

book entry procedures of the Company, the number of shares then being
purchased.  Such shares of Stock shall be fully paid and nonassessable.

 

(f)                                   Limit on Incentive Option
Characterization.  An Incentive Option shall be considered to be an Incentive
Option only to the extent that the number of shares of Stock for which the
Option first becomes exercisable in a calendar year do not have an aggregate
Market Value (as of the date of the grant of the Option) in excess of the
“current limit”.  The current limit for any Optionee for any calendar year shall
be $100,000 minus the aggregate Market Value at the date of grant of the number
of shares of Stock available for purchase for the first time in the same year
under each other Incentive Option previously granted to the Optionee under the
Plan, and under each other incentive stock option previously granted to the
Optionee under any other incentive stock option plan of the Company and its
Affiliates.  Any shares of Stock which would cause the foregoing limit to be
violated shall be deemed to have been granted under a separate Nonstatutory
Option, otherwise identical in its terms to those of the Incentive Option.

 

(g)                                  Notification of Disposition.  Each person
exercising any Incentive Option granted under the Plan shall be deemed to have
covenanted with the Company to report to the Company any disposition of the
shares of Stock issued upon such exercise prior to the expiration of the holding
periods specified by Section 422(a)(1) of the Code and, if and to the extent
that the realization of income in such a disposition imposes upon the Company
federal, state, local or other withholding tax requirements, or any such
withholding is required to secure for the Company an otherwise available tax
deduction, to remit to the Company an amount in cash sufficient to satisfy those
requirements.

 

7.2.                            Stock Appreciation Rights.

 

(a)                                 Tandem or Stand-Alone.  Stock Appreciation
Rights may be granted in tandem with an Option (at or, in the case of a
Nonstatutory Option, after, the award of the Option), or alone and unrelated to
an Option.  Stock Appreciation Rights in tandem with an Option shall terminate
to the extent that the related Option is exercised, and the related Option shall
terminate to the extent that the tandem Stock Appreciation Rights are exercised.

 

(b)                                 Exercise Price.  Stock Appreciation Rights
shall have an exercise price of not less than one hundred percent (100%) of the
Market Value of the Stock on the date of award, or in the case of Stock
Appreciation Rights in tandem with Options, the exercise price of the related
Option.

 

(c)                                  Other Terms.  Except as the Committee may
deem inappropriate or inapplicable in the circumstances, Stock Appreciation
Rights shall be subject to terms and conditions substantially similar to those
applicable to a Nonstatutory Option.  In addition, a Stock Appreciation Right
related to an Option which can only be exercised during limited periods
following a Change of Control may entitle the Participant to receive an amount
based upon the highest price paid or offered for Stock in any transaction
relating to the Change of Control or paid during the thirty (30) day period
immediately preceding the occurrence of the Change of Control in any transaction
reported in the stock market in which the Stock is normally traded.

 

9

--------------------------------------------------------------------------------


 

7.3.                            Restricted Stock.

 

(a)                                 Purchase Price.  Shares of Restricted Stock
shall be issued under the Plan for such consideration, in cash, other property
or services, or any combination thereof, as is determined by the Committee.

 

(b)                                 Issuance of Certificates; Book Entry
Shares.  Each Participant receiving a Restricted Stock Award, subject to
subsection (c) below, shall be issued a stock certificate in respect of such
shares of Restricted Stock or the Company shall make a book entry.  Such
certificate or book entry shall be registered in the name of such Participant,
and, if applicable, shall bear or refer to an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Award substantially
in the following form:

 

The shares evidenced hereby are subject to the terms and conditions of the
Radius Health, Inc. 2011 Equity Incentive Plan and an Award Agreement entered
into by the registered owner and Radius Health, Inc., copies of which will be
furnished by the Company to the holder of the shares evidenced hereby upon
written request and without charge.

 

(c)                                  Escrow of Shares.  The Committee may
require that any stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the
Participant deliver a stock power, endorsed in blank, relating to the Stock
covered by such Award.

 

(d)                                 Restrictions and Restriction Period.  During
the Restriction Period applicable to shares of Restricted Stock, such shares
shall be subject to limitations on transferability and a Risk of Forfeiture
arising on the basis of such conditions related to the performance of services,
Company or Affiliate performance or otherwise as the Committee may determine and
provide for in the applicable Award Agreement.  Any such Risk of Forfeiture may
be waived or terminated, or the Restriction Period shortened, at any time by the
Committee on such basis as it deems appropriate.

 

(e)                                  Rights Pending Lapse of Risk of Forfeiture
or Forfeiture of Award.  Except as otherwise provided in the Plan or the
applicable Award Agreement, at all times prior to lapse of any Risk of
Forfeiture applicable to, or forfeiture of, an Award of Restricted Stock, the
Participant shall have all of the rights of a stockholder of the Company,
including the right to vote, and the right to receive any dividends with respect
to, the shares of Restricted Stock (but any dividends or other distributions
payable in shares of Stock or other securities of the Company shall constitute
additional Restricted Stock, subject to the same Risk of Forfeiture as the
shares of Restricted Stock in respect of which such shares of Stock or other
securities are paid).  The Committee, as determined at the time of Award, may
permit or require the payment of cash dividends to be deferred and, if the
Committee so determines, reinvested in additional Restricted Stock to the extent
shares of Stock are available under Section 4.

 

(f)                                   Lapse of Restrictions.  If and when the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
the book entry evidencing the shares of Stock for which the Restricted Period
has lapsed promptly shall reflect such expiration.  In the event share
certificates are issued to evidence Restricted Stock, then upon the request of a
Participant no more than once per year, the certificates evidencing such shares
shall be delivered to the Participant.

 

10

--------------------------------------------------------------------------------


 

7.4.                            Restricted Stock Units.

 

(a)                                 Character.  Each Restricted Stock Unit shall
entitle the recipient to one or more shares of Stock at a close of such
Restriction Period as the Committee may establish and subject to a Risk of
Forfeiture arising on the basis of such conditions relating to the performance
of services, Company or Affiliate performance or otherwise as the Committee may
determine and provide for in the applicable Award Agreement.  Any such Risk of
Forfeiture may be waived or terminated, or the Restriction Period shortened, at
any time by the Committee on such basis as it deems appropriate.

 

(b)                                 Form and Timing of Payment.  Payment of
earned Restricted Stock Units shall be made in a single lump sum following the
close of the applicable Restriction Period.  At the discretion of the Committee,
Participants may be entitled to receive payments equivalent to any dividends
declared with respect to Stock referenced in grants of Restricted Stock Units
but only following the close of the applicable Restriction Period and then only
if the underlying Stock shall have been earned.  Unless the Committee shall
provide otherwise, any such dividend equivalents shall be paid, if at all,
without interest or other earnings.

 

7.5.                            Performance Units.

 

(a)                                 Character. Each Performance Unit shall
entitle the recipient to the value of a specified number of shares of Stock,
over the initial value for such number of shares, if any, established by the
Committee at the time of grant, at the close of a specified Performance Period
to the extent specified business objectives, including but not limited to
Performance Goals, shall have been achieved.

 

(b)                                 Earning of Performance Units. The Committee
shall set Performance Goals or other business objectives in its discretion
which, depending on the extent to which they are met within the applicable
Performance Period, will determine the number and value of Performance Units
that will be paid out to the Participant.  After the applicable Performance
Period has ended, the holder of Performance Units shall be entitled to receive
payout on the number and value of Performance Units earned by the Participant
over the Performance Period, to be determined as a function of the extent to
which the corresponding Performance Goals or other business objectives have been
achieved.

 

(c)                                  Form and Timing of Payment.  Payment of
earned Performance Units shall be made in a single lump sum following the close
of the applicable Performance Period.  At the discretion of the Committee,
Participants may be entitled to receive any dividends declared with respect to
Stock which have been earned in connection with grants of Performance Units
which have been earned, but not yet distributed to Participants.  The Committee
may permit or, if it so provides at grant require, a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant by virtue of the satisfaction of any
requirements or goals with respect to Performance Units.  If any such deferral
election is required or permitted, the Committee shall establish rules and
procedures for such payment deferrals.

 

7.6.                            Performance Awards.  The Committee is authorized
to grant Performance Awards to any Participant and to determine whether such
Performance Awards shall be a Qualified Performance-Based Award.  The value of
Performance Awards may be linked to any one or more of the Performance Goals or
other specific criteria determined by the Committee, in

 

11

--------------------------------------------------------------------------------


 

each case on a specified date or dates or over any period or periods determined
by the Committee.  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
Award) the contributions, responsibilities and other compensation of the
particular Participant.  Performance Awards may be paid in cash, shares of
Stock, or both, as determined by the Committee.  Without limiting the foregoing,
the Committee may grant Performance Awards to any Participant in the form of a
cash bonus payable upon the attainment of objective Performance Goals, or such
other criteria, whether or not objective, which are established by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee.  Any such bonuses paid to a Participant
which are intended to be Qualified Performance-Based Awards shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Section 7.8.

 

7.7.                            Stock Grants. Stock Grants shall be awarded
solely in recognition of significant prior or expected contributions to the
success of the Company or its Affiliates, as an inducement to employment, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate.  Stock Grants shall be made
without forfeiture conditions of any kind.

 

7.8.                            Qualified Performance-Based Awards.

 

(a)                                 Purpose.  The purpose of this Section 7.8 is
to provide the Committee the ability to qualify Awards as “performance-based
compensation” under Section 162(m) of the Code.  If the Committee, in its
discretion, decides to grant an Award as a Qualified Performance-Based Award,
the provisions of this Section 7.8 will control over any contrary provision
contained in the Plan.  In the course of granting any Award, the Committee may
specifically designate the Award as intended to qualify as a Qualified
Performance-Based Award.  However, no Award shall be considered to have failed
to qualify as a Qualified Performance-Based Award solely because the Award is
not expressly designated as a Qualified Performance-Based Award, if the Award
otherwise satisfies the provisions of this Section 7.8 and the requirements of
Section 162(m) of the Code applicable to “performance-based compensation.”

 

(b)                                 Authority.  All grants of Awards intended to
qualify as Qualified Performance-Based Awards and the determination of the terms
applicable thereto shall be made by the Committee.  If not all of the members
thereof qualify as “outside directors” within the meaning of Section 162(m) of
the Code, however, all grants of Awards intended to qualify as Qualified
Performance-Based Awards and the determination of the terms applicable thereto
shall be made by a subcommittee of the Committee consisting of such of the
members of the Committee as do so qualify.  Any reference in this Section 7.8 to
the Committee shall mean any such subcommittee if required under the preceding
sentence, and any action by such a subcommittee shall be considered the action
of the Committee for purposes of the Plan.

 

(c)                                  Discretion of Committee with Respect to
Qualified Performance-Based Awards.  Any form of Award permitted under the Plan,
other than a Stock Grant, may be granted as a Qualified Performance-Based
Award.  Options may be granted as Qualified Performance-Based Awards in
accordance with Section 7.1 (except that the exercise price of any Option
intended to qualify as a Qualified Performance-Based Award shall in no event be
less that the Market Value of the Stock on the date of grant), and may become
exercisable based on continued service, on satisfaction of Performance Goals, or
on a combination thereof.  Each other Award intended to qualify as a Qualified
Performance-Based Award, such as Restricted Stock, Restricted Stock Units, or
Performance Units, shall be subject to satisfaction of one or more Performance

 

12

--------------------------------------------------------------------------------


 

Goals except as otherwise provided in this Section 7.8.  The Committee will have
full discretion to select the length of any applicable Restriction Period or
Performance Period, the kind and/or level of the applicable Performance Goal,
and whether the Performance Goal is to apply to the Company, a subsidiary of the
Company or any division or business unit or to the individual.  Any Performance
Goal or Goals applicable to Qualified Performance-Based Awards shall be
objective, shall be established not later than ninety (90) days after the
beginning of any applicable Performance Period (or at such other date as may be
required or permitted for “performance-based compensation” under
Section 162(m) of the Code) and shall otherwise be intended to meet the
requirements of Section 162(m) of the Code, including the requirement that the
outcome of the Performance Goal or Goals be substantially uncertain (as defined
for purposes of Section 162(m) of the Code) at the time established.

 

(d)                                 Payment of Qualified Performance-Based
Awards.  A Participant will be eligible to receive payment under a Qualified
Performance-Based Award which is subject to achievement of a Performance Goal or
Goals only if the applicable Performance Goal or Goals are achieved within the
applicable Performance Period, as determined by the Committee, provided, that a
Qualified Performance-Based Award may be deemed earned as a result of death,
becoming disabled, or in connection with a Change of Control if otherwise
provided in the Plan or the applicable Award Agreement even if the Award would
not constitute “performance-based compensation” under Section 162(m) of the Code
following the occurrence of such an event.  In determining the actual size of an
individual Qualified Performance-Based Award, the Committee may reduce or
eliminate the amount of the Qualified Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.

 

(e)                                  Limitation on Adjustments for Certain
Events.  No adjustment of any Qualified Performance-Based Award pursuant to
Section 8 shall be made except on such basis, if any, as will not cause such
Award to provide other than “performance-based compensation” within the meaning
of Section 162(m) of the Code.

 

(f)                                   Definitions.  For purposes of the Plan

 

(i)                                     Performance Criteria means the criteria
that the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period.  The Performance
Criteria used to establish Performance Goals are limited to:  (i) cash flow
(before or after dividends), (ii) earnings per share (including, without
limitation, earnings before interest, taxes, depreciation and amortization),
(iii) stock price, (iv) return on equity, (v) stockholder return or total
stockholder return, (vi) return on capital (including, without limitation,
return on total capital or return on invested capital), (vii) return on
investment, (viii) return on assets or net assets, (ix) market capitalization,
(x) economic value added, (xi) debt leverage (debt to capital), (xii) revenue,
(xiii) sales or net sales, (xiv) backlog, (xv) income, pre-tax income or net
income, (xvi) operating income or pre-tax profit, (xvii) operating profit, net
operating profit or economic profit, (xviii) gross margin, operating margin or
profit margin, (xix) return on operating revenue or return on operating assets,
(xx) cash from operations, (xxi) operating ratio, (xxii) operating revenue,
(xxiii) market share improvement, (xxiv) general and administrative expenses and
(xxv) customer service.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Performance Goals means, for a Performance
Period, the written goal or goals established by the Committee for the
Performance Period based upon one or more of the Performance Criteria.  The
Performance Goals may be expressed in terms of overall Company performance or
the performance of a division, business unit, subsidiary, or an individual,
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or Affiliate, either individually,
alternatively or in any combination, and measured either quarterly, annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee. The Committee will
objectively define the manner of calculating the Performance Goal or Goals it
selects to use for such Performance Period for such Participant, including
whether or to what extent there shall not be taken into account any of the
following events that occurs during a performance period: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary, unusual, non-recurring or non-comparable items (A) as
described in Accounting Standard Codification Section 225-20, (B) as described
in management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) publicly announced by the Company in a press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.

 

7.9.                            Awards to Participants Outside the United
States.  The Committee may modify the terms of any Award under the Plan granted
to a Participant who is, at the time of grant or during the term of the Award,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that the Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States.  The
Committee may establish supplements to, or amendments, restatements, or
alternative versions of the Plan for the purpose of granting and administrating
any such modified Award.  No such modification, supplement, amendment,
restatement or alternative version may increase the share limit of Section 4.

 

7.10.                     Minimum Vesting.  Notwithstanding any other provision
of the Plan or the relevant Award Agreement, but subject to Section 9, Awards
(other than cash-settled Awards) under the Plan granted to a Participant on or
after May 24, 2016 shall not vest earlier than the date that is one year
following the date the Award is approved by the Committee; provided, however,
that, notwithstanding the foregoing, Awards that result in the issuance of an
aggregate of up to 5% of the number of shares available for issuance under
Section 4 may be granted to any one or more Participants without respect to such
minimum vesting provision.  Nothing in this Section shall preclude the Committee
from taking action, in its sole discretion, to accelerate the vesting of any
Award in connection with or following a Participant’s death, disability or
termination of service or the consummation of a Change of Control.

 

14

--------------------------------------------------------------------------------


 

8.                                      Adjustment Provisions

 

8.1.                            Adjustment for Corporate Actions. All of the
share numbers set forth in the Plan reflect the capital structure of the Company
as of the Effective Date.  If subsequent to that date the outstanding shares of
Stock (or any other securities covered by the Plan by reason of the prior
application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Stock, as a result of a reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
similar distribution with respect to such shares of Stock, an appropriate and
proportionate adjustment will be made in (i) the maximum numbers and kinds of
shares provided in Section 4, (ii) the numbers and kinds of shares or other
securities subject to the then outstanding Awards, (iii) the exercise price for
each share or other unit of any other securities subject to then outstanding
Options and Stock Appreciation Rights (without change in the aggregate purchase
price as to which such Options or Rights remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

 

8.2.                            Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events. In the event of any corporate action not
specifically covered by the preceding Section, including but not limited to an
extraordinary cash distribution on Stock, a corporate separation or other
reorganization or liquidation, the Committee may make such adjustment of
outstanding Awards and their terms, if any, as it, in its sole discretion, may
deem equitable and appropriate in the circumstances.  The Committee may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in this Section) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

8.3.                            Related Matters.  Any adjustment in Awards made
pursuant to Section 8.1 or 8.2  shall be determined and made, if at all, by the
Committee, acting in its sole discretion, and shall include any correlative
modification of terms, including of Option exercise prices, rates of vesting or
exercisability, Risks of Forfeiture, applicable repurchase prices for Restricted
Stock, and Performance Goals and other business objectives which the Committee
may deem necessary or appropriate so as to ensure the rights of the Participants
in their respective Awards are not substantially diminished nor enlarged as a
result of the adjustment and corporate action other than as expressly
contemplated in this Section 8.  The Committee, in its discretion, may determine
that no fraction of a share of Stock shall be purchasable or deliverable upon
exercise, and in that event if any adjustment hereunder of the number of shares
of Stock covered by an Award would cause such number to include a fraction of a
share of Stock, such number of shares of Stock shall be adjusted to the nearest
smaller whole number of shares.  No adjustment of an Option exercise price per
share pursuant to Sections 8.1 or 8.2 shall result in an exercise price which is
less than the par value of the Stock.

 

8.4.                            Transactions.

 

(a)                                 Definition of Transaction. In this
Section 8.4, “Transaction” means (1) any merger or consolidation of the Company
with or into another entity as a result of which the Stock of the Company is
converted into or exchanged for the right to receive cash, securities or other
property or is cancelled, (2) any sale or exchange of all of the Stock of the
Company for

 

15

--------------------------------------------------------------------------------


 

cash, securities or other property, (3) any sale, transfer, or other disposition
of all or substantially all of the Company’s assets to one or more other persons
in a single transaction or series of related transactions or (4) any liquidation
or dissolution of the Company.

 

(b)                                 Treatment of Options and Share Appreciation
Rights. In a Transaction, the Committee may take any one or more of the
following actions as to all or any (or any portion of) outstanding Options and
Share Appreciation Rights (“Rights”).

 

(1)                                 Provide that such Rights shall be assumed,
or substantially equivalent rights shall be provided in substitution therefore,
by the acquiring or succeeding entity (or an affiliate thereof).

 

(2)                                 Upon written notice to the holders, provide
that the holders’ unexercised Rights will terminate immediately prior to the
consummation of such Transaction unless, in the case of vested Rights, such
Rights are exercised within a specified period following the date of such
notice.

 

(3)                                 Provide that outstanding Rights shall become
exercisable in whole or in part prior to or upon the Transaction.

 

(4)                                 Provide for cash payments, net of applicable
tax withholdings, to be made to holders equal to the excess, if any, of (A) the
acquisition price times the number of shares of Stock subject to an Option (to
the extent the exercise price does not exceed the acquisition price) over
(B) the aggregate exercise price for all such shares of Stock subject to the
Option, in exchange for the termination of such Option; provided, that if the
acquisition price does not exceed the exercise price of any such Option, the
Committee may cancel that Option without the payment of any consideration
therefore prior to or upon the Transaction.  For this purpose, “acquisition
price” means the amount of cash, and market value of any other consideration,
received in payment for a share of Stock surrendered in a Transaction but need
not take into account any deferred consideration unless and until received.

 

(5)                                 Provide that, in connection with a
liquidation or dissolution of the Company, Rights shall convert into the right
to receive liquidation proceeds net of the exercise price thereof and any
applicable tax withholdings.

 

(6)                                 Any combination of the foregoing.

 

For purposes of paragraph (1) above, a Right shall be considered assumed, or a
substantially equivalent right shall be considered to have been provided in
substitution therefore, if following consummation of the Transaction the Right
confers the right to purchase or receive the value of, for each share of Stock
subject to the Right immediately prior to the consummation of the Transaction,
the consideration (whether cash, securities or other property) received as a
result of the Transaction by holders of Stock for each share of Stock held
immediately prior to the consummation of the Transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if the consideration received as a result of the Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the

 

16

--------------------------------------------------------------------------------


 

Committee may provide for the consideration to be received upon the exercise of
the Right to consist of or be based on solely common stock (or its equivalent)
of the acquiring or succeeding entity (or an affiliate thereof) equivalent in
value to the per share consideration received by holders of outstanding shares
of Stock as a result of the Transaction.

 

(c)                                  Treatment of Other Awards. As to
outstanding Awards other than Options or Share Appreciation Rights, upon the
occurrence of a Transaction other than a liquidation or dissolution of the
Company which is not part of another form of Transaction, the repurchase and
other rights of the Company under each such Award shall inure to the benefit of
the Company’s successor and shall, unless the Committee determines otherwise,
apply to the cash, securities or other property which the Stock was converted
into or exchanged for pursuant to such Transaction in the same manner and to the
same extent as they applied to the Award. Upon the occurrence of a Transaction
involving a liquidation or dissolution of the Company which is not part of
another form of Transaction, except to the extent specifically provided to the
contrary in the instrument evidencing any Award or any other agreement between a
Participant and the Company, all Risks of Forfeiture and Performance Goals or
other business objectives, where otherwise applicable to any such Awards, shall
automatically be deemed terminated or satisfied, as applicable.

 

(d)                                 Related Matters. In taking any of the
actions permitted under this Section 8.4, the Committee shall not be obligated
to treat all Awards, all Awards held by a Participant, or all Awards of the same
type, identically. Any determinations required to carry out the foregoing
provisions of this Section 8.4, including but not limited to the market value of
other consideration received by holders of Stock in a Transaction and whether
substantially equivalent Rights have been substituted, shall be made by the
Committee acting in its sole discretion.  In connection with any action or
actions taken by the Committee in respect of Awards and in connection with a
Transaction, the Committee may require such acknowledgements of satisfaction and
releases from Participants as it may determine.

 

9.                                      Change of Control

 

Upon the occurrence of a Change of Control, the Committee shall take such action
deemed necessary or appropriate by the Committee and may, but shall not be
required to, provide for Acceleration of all or any portion of the Awards then
subject to vesting, a risk of forfeiture or a repurchase right; provided,
however, that the foregoing shall not apply in the case of a Qualified
Performance-Based Award except to the extent the foregoing would not interfere
with the qualification of the Award under 162(m) of the Code at any time prior
to a Change of Control (so that, for example, if a Change of Control occurs but
does not constitute a change of control within the meaning of Section 162(m) of
the Code, there shall be no Acceleration of any Qualified Performance-Based
Award pursuant to this Section 9, but if the Change of Control does constitute a
change of control within the meaning of Section 162(m) of the Code, then the
Award shall Accelerate to the extent provided by the Committee, if any,
regardless of whether it thereafter ceases to qualify as a Qualified
Performance-Based Award).

 

10.                               Settlement of Awards

 

10.1.                     In General.  Options and Restricted Stock shall be
settled in accordance with their terms.  All other Awards may be settled in
cash, Stock, or other Awards, or a combination thereof, as determined by the
Committee at or after grant and subject to any contrary Award Agreement.  The
Committee may not require settlement of any Award in Stock pursuant to the

 

17

--------------------------------------------------------------------------------


 

immediately preceding sentence to the extent issuance of such Stock would be
prohibited or unreasonably delayed by reason of any other provision of the Plan.

 

10.2.                     Violation of Law.  Notwithstanding any other provision
of the Plan or the relevant Award Agreement, if, at any time, in the reasonable
opinion of the Company, the issuance of shares of Stock covered by an Award may
constitute a violation of law, then the Company may delay such issuance and the
delivery of a certificate or book entry for such shares until (i) approval shall
have been obtained from such governmental agencies, other than the Securities
and Exchange Commission, as may be required under any applicable law, rule, or
regulation and (ii) in the case where such issuance would constitute a violation
of a law administered by or a regulation of the Securities and Exchange
Commission, one of the following conditions shall have been satisfied:

 

(a)                                 the shares of Stock are at the time of the
issue of such shares effectively registered under the Securities Act of 1933, as
amended; or

 

(b)                                 the Company shall have determined, on such
basis as it deems appropriate (including an opinion of counsel in form and
substance satisfactory to the Company) that the sale, transfer, assignment,
pledge, encumbrance or other disposition of such shares does not require
registration under the Securities Act of 1933, as amended or any applicable
State securities laws.

 

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

 

10.3.                     Corporate Restrictions on Rights in Stock. Any Stock
to be issued pursuant to Awards granted under the Plan shall be subject to all
restrictions upon the transfer thereof which may be now or hereafter imposed by
the charter, certificate or articles, and by-laws, of the Company.  Whenever
Stock is to be issued pursuant to an Award, if the Committee so directs at or
after grant, the Company shall be under no obligation to issue such shares until
such time, if ever, as the recipient of the Award (and any person who exercises
any Option, in whole or in part), shall have become a party to and bound by the
Stockholders’ Agreement, if any.  In the event of any conflict between the
provisions of this Plan and the provisions of the Stockholders’ Agreement, the
provisions of the Stockholders’ Agreement shall control except as required to
fulfill the intention that this Plan constitute an incentive stock option plan
within the meaning of Section 422 of the Code, but insofar as possible the
provisions of the Plan and such Agreement shall be construed so as to give full
force and effect to all such provisions.

 

10.4.                     Book Entry of Shares.  Notwithstanding any other
provision of the Plan, unless otherwise determined by the Committee or required
by any applicable law, rule or regulation, the Company shall not deliver to any
Participants certificates evidencing shares of Stock issued in connection with
any Award and instead such shares of Stock shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).

 

10.5.                     Investment Representations.  The Company shall be
under no obligation to issue any shares of Stock covered by any Award unless the
shares to be issued pursuant to Awards granted under the Plan have been
effectively registered under the Securities Act of 1933, as amended, or the
Participant shall have made such written representations to the Company (upon
which the Company believes it may reasonably rely) as the Company may deem
necessary or appropriate for purposes of confirming that the issuance of such
shares will be exempt from the registration requirements of that Act and any
applicable state securities laws and otherwise in

 

18

--------------------------------------------------------------------------------


 

compliance with all applicable laws, rules and regulations, including but not
limited to that the Participant is acquiring the shares for his or her own
account for the purpose of investment and not with a view to, or for sale in
connection with, the distribution of any such shares.

 

10.6.                     Registration.  If the Company shall deem it necessary
or desirable to register under the Securities Act of 1933, as amended, or other
applicable statutes any shares of Stock issued or to be issued pursuant to
Awards granted under the Plan, or to qualify any such shares of Stock for
exemption from the Securities Act of 1933, as amended or other applicable
statutes, then the Company shall take such action at its own expense.  The
Company may require from each recipient of an Award, or each holder of shares of
Stock acquired pursuant to the Plan, such information in writing for use in any
registration statement, prospectus, preliminary prospectus or offering circular
as is reasonably necessary for that purpose and may require reasonable indemnity
to the Company and its officers and directors from that holder against all
losses, claims, damage and liabilities arising from use of the information so
furnished and caused by any untrue statement of any material fact therein or
caused by the omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.  In addition, the Company may require
of any such person that he or she agree that, without the prior written consent
of the Company or the managing underwriter in any public offering of shares of
Stock, he or she will not sell, make any short sale of, loan, grant any option
for the purchase of, pledge or otherwise encumber, or otherwise dispose of, any
shares of Stock during the 180 day period commencing on the effective date of
the registration statement relating to the underwritten public offering of
securities. Without limiting the generality of the foregoing provisions of this
Section 10.6, if in connection with any underwritten public offering of
securities of the Company the managing underwriter of such offering requires
that the Company’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of shares of Stock acquired
pursuant to the Plan (regardless of whether such person has complied or complies
with the provisions of clause (b) below) shall be bound by, and shall be deemed
to have agreed to, the same lock-up terms as those to which the Company’s
directors and officers are required to adhere; and (b) at the request of the
Company or such managing underwriter, each such person shall execute and deliver
a lock-up agreement in form and substance equivalent to that which is required
to be executed by the Company’s directors and officers.

 

10.7.                     Placement of Legends; Stop Orders; etc.  Each share of
Stock to be issued pursuant to Awards granted under the Plan may bear a
reference to the investment representations made in accordance with Section 10.5
in addition to any other applicable restrictions under the Plan, the terms of
the Award and if applicable under the Stockholders’ Agreement and to the fact
that no registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Stock.  All certificates for shares of
Stock or other securities delivered under the Plan shall be subject to, and any
book entries shall reflect, such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be placed on any such certificates or book entries to make
appropriate reference to such restrictions.

 

10.8.                     Tax Withholding. Whenever shares of Stock are issued
or to be issued pursuant to Awards granted under the Plan, the Company shall
have the right to require the recipient to remit to the Company an amount
sufficient to satisfy federal, state, local or other withholding tax
requirements if, when, and to the extent required by law (whether so required to
secure for the

 

19

--------------------------------------------------------------------------------


 

Company an otherwise available tax deduction or otherwise) prior to the delivery
of any certificate or certificates or book entry or entries for such shares. 
The obligations of the Company under the Plan shall be conditional on
satisfaction of all such withholding obligations and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the recipient of an Award.  However, in
such cases Participants may elect, subject to the approval of the Committee,
acting in its sole discretion, to satisfy an applicable withholding requirement,
in whole or in part, by having the Company withhold shares of Stock to satisfy
their tax obligations.  Participants may only elect to have shares of Stock
withheld having a Market Value on the date the tax is to be determined equal to
the minimum statutory total tax which could be imposed on the transaction.  All
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee deems
appropriate.

 

10.9.                     Company Charter and By-Laws; Other Company Policies.
This Plan and all Awards granted hereunder are subject to the charter and
By-Laws of the Company, as they may be amended from time to time, and all other
Company policies duly adopted by the Board, the Committee or any other committee
of the Board and as in effect from time to time regarding the acquisition,
ownership or sale of Stock by employees and other service providers, including,
without limitation, policies intended to limit the potential for insider trading
and to avoid or recover compensation payable or paid on the basis of inaccurate
financial results or statements, employee conduct, and other similar events.

 

11.                               Reservation of Stock

 

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

 

12.                               Limitation of Rights in Stock; No Special
Service Rights

 

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a book entry is made or a certificate shall have been issued therefor
and delivered to the Participant or his agent.  Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the Certificate of
Incorporation and the By-laws of the Company.  Nothing contained in the Plan or
in any Award Agreement shall confer upon any recipient of an Award any right
with respect to the continuation of his or her employment or other association
with the Company (or any Affiliate), or interfere in any way with the right of
the Company (or any Affiliate), subject to the terms of any separate employment
or consulting agreement or provision of law or corporate articles or by-laws to
the contrary, at any time to terminate such employment or consulting agreement
or to increase or decrease, or otherwise adjust, the other terms and conditions
of the recipient’s employment or other association with the Company and its
Affiliates.

 

13.                               Unfunded Status of Plan

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended. 
With respect to any payments not yet made to a

 

20

--------------------------------------------------------------------------------


 

Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.  In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or payments with respect to Options, Stock Appreciation Rights and
other Awards hereunder, provided, however, that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.

 

14.                               Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor any action taken in connection
with the adoption or operation of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including without limitation, the granting of stock
options and restricted stock other than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

15.                               No Guarantee of Tax Consequences

 

Neither the Company nor any Affiliate, nor any director, officer, agent,
representative or employee of either, guarantees to the Participant or any other
person any particular tax consequences as a result of the grant of, exercise of
rights under, or payment in respect of an Award, including but not limited to
that an Option granted as an Incentive Option has or will qualify as an
“incentive stock option” within the meaning of Section 422 of the Code or that
the provisions and penalties of Section 409A of the Code, pertaining
non-qualified plans of deferred compensation, will or will not apply.

 

16.                               Termination and Amendment of the Plan

 

16.1.                     Termination or Amendment of the Plan. Subject to the
limitations contained in Section 16.3 below, including specifically the
requirement of stockholder approval if applicable, the Board may at any time
terminate the Plan or make such modifications of the Plan as it shall deem
advisable.  Unless the Board otherwise expressly provides, no amendment of the
Plan shall affect the terms of any Award outstanding on the date of such
amendment.

 

16.2.                     Termination or Amendment of Outstanding Awards;
Assumptions. Subject to the limitations contained in Section 16.3 below,
including specifically the requirement of stockholder approval if applicable,
the Committee may at any time:

 

(a) amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan;

 

(b) accept the cancellation of outstanding Awards or of outstanding stock
options or other equity-based compensation awards granted by another issuer in
return for the grant of new Awards for the same or a different number of shares
of Stock and on the same or different terms and conditions (including but not
limited to the exercise price of any Option); and

 

(c)(i) offer to buy out for a payment in cash or cash equivalents an Award
previously granted or (ii) authorize the recipient of an Award to elect to cash
out an Award previously granted, in either case at such time and based upon such
terms and conditions as the Committee shall establish.

 

21

--------------------------------------------------------------------------------


 

16.3.                     Limitations on Amendments, Etc.

 

The Company shall obtain stockholder approval of any Plan amendment or
modification to the extent necessary to comply with applicable laws or the
rules of any relevant stock exchange.  Subject to Section 8, the Board and
Committee shall not, without the approval of the stockholders of the Company,
(i) amend any outstanding Option or Stock Appreciation Right, in whole or in
part, to reduce its price per share or (ii) cancel and replace an Option or
Stock Appreciation Right, in whole or in part, with cash and/or the grant of an
Award at a time when the Option or Stock Appreciation Right price exceeds the
fair market value of the underlying shares of Stock.

 

No amendment or modification of the Plan by the Board, or of an outstanding
Award by the Board or Committee, shall impair the rights of the recipient of any
Award outstanding on the date of such amendment or modification or such Award,
as the case may be, without the Participant’s consent; provided, however, that
no such consent shall be required if (i) the Board or Committee, as the case may
be, determines in its sole discretion and prior to the date of any Change of
Control that such amendment or alteration either is required or advisable in
order for the Company, the Plan or the Award to satisfy any law or regulation,
including without limitation the provisions of Section 409A of the Code, or to
meet the requirements of or avoid adverse financial accounting consequences
under any accounting standard, or (ii) the Board or Committee, as the case may
be, determines in its sole discretion and prior to the date of any Change of
Control that such amendment or alteration is not reasonably likely to
significantly diminish the benefits provided under the Award, or that any such
diminution has been adequately compensated.

 

17.                               Notices and Other Communications

 

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Treasurer, or to such other address or
telecopier number, as the case may be, as the addressee may have designated by
notice to the addressor.  All such notices, requests, demands and other
communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report. Notwithstanding anything in this
Section 17 to the contrary, in the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system and the use of such system shall
satisfy the notice, demand, request and other communication delivery
requirements of this Section 17.

 

18.                               Governing Law

 

It is intended that all Awards shall be granted and maintained on a basis which
ensures they are exempt from, or otherwise compliant with, the requirements of
Section 409A of the Code

 

22

--------------------------------------------------------------------------------


 

and the Plan shall be governed, interpreted and enforced consistent with such
intent.  None of the Board, the Committee or the Company, nor any of the
Affiliates of the Company or the officers, employees, agents, or representatives
of the Company or any of the Affiliates of the Company, shall have any liability
or responsibility for any adverse federal, state or local tax consequences and
penalty taxes which may result the grant or settlement of any Award on a basis
contrary to the provisions of Section 409A of the Code or comparable provisions
of any applicable state or local income tax laws.  The Plan and all Award
Agreements and actions taken thereunder otherwise shall be governed, interpreted
and enforced in accordance with the laws of the State of Delaware, without
regard to the conflict of laws principles thereof.

 

* * * * *

 

23

--------------------------------------------------------------------------------